On Motion for Rehearing.
The appellee in its motion for rehearing for the first time raises the question of the jurisdiction of this court and moves for a dismissal of the appeal based upon Smith v. Sorrough, 226 Ga. 744 (177 SE2d 246). We have reviewed the record in that case and compared it with the record in this case and note a valid distinction between the two cases.
The notice of appeal in the Smith case, supra, p. 745, merely appeals "from the order of the Superior Court of Clarke County, Georgia, dated January 13, 1970, sustaining a motion on behalf of the defendant ... for a directed verdict in his behalf . . .” (Emphasis supplied.) In its opinion, the Supreme Court stated that in view of "the language of the notice of appeal, we have concluded that the appeal is from the trial court’s order granting the motion for directed verdict, not from the judgment based upon such verdict.” (Emphasis supplied.)
The notice of appeal in this case has noticeably different lan*98guage and in part reads as follows: "Notice is hereby given that . . . plaintiff . . . hereby appeals to the Court of Appeals of the State of Georgia from the judgment granting the motion of the defendant for a directed verdict, said order being dated May 1970, and filed the same date, signed by the Honorable T. 0. Marshall, Judge of the Superior Court of Macon County, Georgia. . .” (Emphasis supplied.)
It is abundantly clear from the language used in this notice of appeal that the appeal is from the written judgment duly dated, signed, filed and entered on the verdict. It is the only judgment in the record and is a final appealable judgment.
It is also noted that the first enumeration of error in the Smith case, supra, merely states "the judge . . . erred in sustaining a motion on behalf of the defendant for a directed verdict. . .” The enumeration of error in the case sub judice stated that "the trial court erred in directing a verdict and entering judgment in favor of appellee ... in the court below (R-114 Verdict and Judgment of 19 May, 1970.)”
In conformity with the clear intent of Code Ann. §6-809 (d) (Section 3, Ga. L. 1968, pp. 1072, 1074), this court had absolutely no problem in determining what judgment was appealed from and what errors were sought to be asserted upon the appeal. We accordingly accepted jurisdiction and ruled upon the merits of the case. The motion to dismiss is therefore without merit.

Judgment adhered to on motion for rehearing.